Citation Nr: 1628090	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-31 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to April 1973, with service in the Republic of Vietnam from July 1970 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

FINDING OF FACT

The competent and credible evidence of record is at least in equipoise that tinnitus is causally related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has stated that he currently has tinnitus, which he is competent to report, as it is a condition that is wholly observable by his own senses. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002). He has also asserted that his tinnitus had its onset in service due to noise exposure. Specifically, the Veteran testified during his January 2016 hearing that he was exposed to weapons fire during basic training and while in Vietnam, and was exposed to heavy vehicle engines and helicopter noise in Vietnam. 

The Veteran's DD-214 reflects a military occupational specialty of a stock control and accounting specialist, service in Vietnam from July 1970 to July 1971, and assignment at one point to the United States Army Armor Center (USAARMC). It further shows that he qualified as expert with two types of rifle and hand grenades. There is no evidence that the Veteran's statements concerning noise exposure in service are not credible, and indeed they are corroborated by his DD-214. As such, noise exposure in service has been shown.

Turning to the third element, service connection for chronic diseases can be established based on continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. § 3.303(b). While not specifically enumerated as a chronic disease, tinnitus has been held to be an "organic disease of the nervous system," and can thus be service connected based on continuity of symptomatology. Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).

After review of the lay and medical evidence of record, there is both unfavorable and favorable evidence concerning continuity of symptomatology. The Veteran has asserted that the ringing in his ears has been persistent since his exposure to weapons fire, engine noise and helicopter noise while stationed in Vietnam. See January 2016 Hearing Transcript at 2-5; August 2013 Statement.

Although the May 2012 VA examiner noted the Veteran could not recall when he first noticed the onset of tinnitus, this is not sufficient to find the Veteran's subsequent statements that his tinnitus has been present since his deployment to Vietnam not credible. See, e.g., Singh v. Gonzales, 403 F.3d 1081, 1090-91 (9th Cir. 2005); United States v. Krilich, 159 F.3d 1020, 1025-26 (7th Cir. 1998) ("Statements are inconsistent only if the truth of one implies the falsity of the other."). As such, the Board finds that the Veteran's statements are competent and credible, and therefore are entitled to significant probative weight.

A July 2012 VA addendum opinion indicated that it was less likely than not that the Veteran's tinnitus was causally related to his active duty service. This was based on the fact that there were no in-service reports of tinnitus at the time of the noise exposure, the Veteran's hearing was normal at separation, and that medical literature does not support a finding that tinnitus can have a delayed onset years after the initial noise exposure. The opinion is based on the facts of record at the time and supported by a rationale, and therefore is entitled to probative weight. Nieves-Rodriguez, 22 Vet. App. 295. In support of the VA opinion, VA and private treatment records are silent for complaints of or opinions concerning tinnitus. 

Based on the evidence of record, the Board finds that service connection based on continuity of symptomatology for tinnitus is warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.102, 3.303(b). While the July 2012 opinion indicated that the tinnitus was not related to service, the Veteran's statements establish that his tinnitus had its onset in-service, i.e., that the there was a combination of manifestations sufficient to identify the disease entity, and that it has been continuous since, both of which he is competent and credible to report. Therefore, the Board finds that the evidence to be in relative equipoise. Resolving reasonable doubt in the Veteran's favor, service connection based on continuity of symptomatology for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


